DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, line 11, the feature, “parting line” lacks an antecedent basis.  It is understood that the claimed arrangement of dimples on the spherical surface of the ball is defined in terms of first and second hemispheres separated by an equator, all which cooperate to divide the ball surface into areas.  A parting line is understood to be a boundary between molded half spheres joined to form a cover of the ball.  A parting line is not properly introduced as feature of the ball and the relationship between the path of a parting line and the equator is not well defined.  The scope of the claim is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madson et al., U.S. Patent Application No. 2015/0182802, in view of Ichinose, U.S. Patent Application No. 2014/0357404.   As to Claim 1, Madson teaches a golf ball having a first hemisphere and a second hemisphere separated by an equator, paragraph 0022.  Each hemisphere may comprise a plurality of dimples arranged on an outer surface in a pattern defined by an n-sided pyramid projected on a hemisphere, paragraph 0022.  It follows that side edges of the pyramid represent n lines of longitude from pole to equator.  Madson teaches that the number , n, may be equal to or greater than 3, paragraph 0022.  Within each hemisphere, the dimple arrangement along each of the n longitudinal lines may be identical, and every longitudinal line having the identical dimple arrangement corresponds to one of the side edges of the pyramid, noting that the dimple arrangement along each longitudinal line is identical, see Claim 1.  Within each hemisphere, at least two sides may have different longitudinal angles, paragraphs 0022 and 0023.  Madson teaches that the ball may have a parting line and that instead of a planar parting line separating mirror image hemispheres, the hemispheres may be rotated to provide for a staggered parting line, paragraph 0027.  Dimples positioned adjacent to the parting line may be intersected by the equator, noting dimples crossing over the equator, paragraph 0027.   Madson is silent as to each dimple positioned adjacent to the parting line being intersected by the equator, with those dimples being of the same diameter.  Ichinose teaches a golf ball having first and second hemispheres each provided with a plurality of dimples, paragraphs 0022 and 0023 and see Figure 2.  Dimples may be arranged in a pattern defined by a number of lines corresponding to projected sides of a pyramid and the number may be equal to or greater than three, paragraph 0025 and see Figure 2.  Dimples (32) may be provided in several different diameters, paragraph 0023.  The equator (seam plane) may intersect a portion of the plurality of dimples (92), paragraph 0036.  Dimples (32) may be of varied size but dimples (92) which are intersected by the equator, are depicted to be of approximately the same dimple diameter, see Figure 5, suggesting that the intersected dimples are of approximately the same dimple diameter.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Madson with the dimples intersected by the equator, to be of approximately the same dimple diameter, as taught by Ichinose, to provide Madson with similarly sized dimples arranged adjacent to a staggered parting line, to yield the predictable result of facilitating an arrangement comprising a staggered parting line interdigitating dimples in the contiguous hemispheres.  Madson, as modified, discloses the claimed invention except for specifying that the intersected dimples have the same dimple diameter and that each of those dimples are intersected .  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure each of the dimples to be intersected by the equator passing along a staggered parting line and with each dimple having the same dimple diameter, since it has been held that configuration of the parts of an invention is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular claimed configuration was significant, In re Dailey, 149 USPQ 47 (CCPA 1966).  As to Claims 2 and 3, Madson teaches that the number of sides may be equal to or greater than 4, see Figure 7, and that the same may pertain for each hemisphere, see Claims 3 and 4.   As to Claim 4, Madson teaches that the number of sides in the first hemisphere may be different than the number of sides in the second hemisphere, see Claim 3.  As to Claim 5, Madson teaches that the overall dimple pattern of the first hemisphere may be different from that of the second hemisphere, see Claim 7.  As to Claim 6, Madson teaches that the overall dimple pattern on each hemisphere may not have rotational symmetry about the polar axis, see Claim 2.   As to Claim 7, Madson depicts a plurality of dimples appearing to include dimples of at least three different dimple diameters, see Figure 6.  It follows that dimples of at least three different dimple diameters include a minimum dimple diameter, a maximum dimple diameter, and at least one additional dimple diameter.  Ichinose teaches that a plurality of dimples may include three or more different dimple diameters, including a minimum, maximum, and an additional dimple diameter, paragraphs 0023 and 0024.  It would have been obvious to one of ordinary skill in the art to provide Madson, with three or more different dimple diameters, as suggested and as taught by Ichinose, to provide Madson, as modified, with a variety of dimple sizes to yield the predictable result of facilitating the process of customizing the aerodynamic performance of the ball.   As to Claim 10, Madson, as modified, teaches that the plurality of dimples may comprise dimples of different diameters arranged in a pyramid side, with some dimples located along a side, and that an equator may intersect a portion of the plurality of dimples, as discussed above. It follows that a portion of the plurality of dimples are not intersected by the equator.  Madson, as modified, discloses the claimed invention except for providing that the dimples are arranged such that none of the dimples located along the side edges of the pyramid have the same diameter as the dimples that are intersected by the equator. It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the dimples as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).  
Claims 8, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madson, in view of Ichinose as applied to claims 1 and 7 above, and further in view of Sajima, U.S. Patent Application No. 2002/0019274.  Madson, as modified, substantially shows the claimed limitations as discussed above.  As to Claim 8, Madson, as modified, is silent as to dimples intersected by the equator being not a minimum or maximum dimple diameter.  Sajima teaches a golf ball comprising a plurality of dimples arranged in patterns defined by sides corresponding to longitudinal lines, see Figure 4.  Dimples may include dimples of varied diameters designated as A-D, with A being the largest and D being the smallest, paragraph 0037.  The dimple pattern may be designed such that an equator (L3) intersects dimples of diameter B and C, being not a minimum or maximum dimple diameter.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Madson, as modified, with an arrangement of dimples configured with an equator intersecting dimples having diameter that is not a minimum or maximum diameter among a plurality of dimples, to provide Madson, as modified, with a known substitute arrangement of dimples.  As to Claim 9, Sajima teaches side boundaries of a section of the dimple pattern intersecting dimples of diameter B, and dimples of diameter B also being intersected by the equator, see Figure 3.  It would have been obvious to one of ordinary skill in the art to provide Madson, as modified, with side edges and the equator intersecting dimples of the same diameter, as taught by Sajima, to provide Madson, as modified, with a known substitute alternative dimple pattern arrangement.  As to Claim 11, Sajima teaches that dimples may be arranged such that dimples that are intersected by the equator are not also located along a side edge of a pyramid, see drawing below.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Madson, as modified, with dimples arranged so that dimples intersected by the equator are not also located along a side edge of a pyramid, as taught by Sajima, to provide Madson, as modified, with a known substitute dimple arrangement.  Madson, as modified, discloses the claimed invention except for indicating that none of the dimples that are intersected by the equator are also located along a side edge of a pyramid.    It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the dimples as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, supra.  

    PNG
    media_image1.png
    564
    540
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 22 September 2022 have been fully considered but they are not persuasive. In response to applicant’s argument that the claimed dimple pattern is not taught by the prior art, the examiner maintains the position that Madson, as modified by Ichinose, supports a finding of obviousness with regard to the claimed invention.  Madson and Ichinose include drawings depicting dimple patterns including dimples of different diameters illustrated by dimples appearing to have larger or smaller size in the drawings.  Both references show dimple patterns wherein the dimples adjacent the ball equator appear to have the same diameter, strongly suggesting the claimed feature of dimples of the same diameter adjacent an equator.  Further, both references disclose interdigitation of dimples across the equator, as discussed in the office action with a parting line weaving between the dimples and generally along the equator, strongly suggesting that the equator intersects the dimples adjacent the parting line.  In view of the cited prior art, a person of ordinary skill in the art would have been motivated to discover the claimed invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        2 November 2022